Citation Nr: 1529541	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

2. Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which assigned 10 percent ratings to the Veteran's right and left knee chondromalacia, effective November 12, 2008. In January 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ), seated at the RO. A transcript of the hearing has been associated with the claims file. 

A TDIU claim is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The record reflects that during the January 2015 Board hearing, the Veteran asserted that he could no longer work as a chef due to knee pain. The issue is thus raised by the record and included on the title page herein. 

The Veteran was represented during the appeal by The American Legion, appointed by a November 2008 VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative; however, by a November 2013 VA Form 21-22a, Appointment of Individual as Claimant's Representative, the Veteran appointed a private attorney. By a March 2015 ruling, the undersigned VLJ granted a motion to change the Veteran's representation. However, by a June 2015 VA Form 21-22, The American Legion was again appointed, thus revoking the appointment of the private attorney.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the issue of entitlement to a TDIU has been raised by Rice, it has not been previously developed or adjudicated by the AOJ. On remand, the Veteran should be provided with sufficient notice and an opportunity to provide employment information.

At the time of the Veteran's January 2015 Board hearing, he asserted that his bilateral knee disability had worsened since his last VA examination in May 2009. On remand, the AOJ should afford the Veteran an adequate VA examination in order to determine the current severity of his chondromalacia of the right and left knees. Also, the most recent VA treatment records associated with the claims file are dated in October 2014, with the exception of a January 8, 2015, treatment note indicating that magnetic resonance imaging (MRI) was needed. On remand, the Veteran's updated VA treatment records dated from October 2014 to the present, specifically including any updated MRI reports, should be obtained and associated with the claims file. The Veteran should also be afforded a final opportunity to supplement the record with any private treatment records, including those reflecting private physical therapy and/or rehabilitation. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice pertaining to the issue of entitlement to a TDIU that comports with the Veterans Claims Assistance Act of 2000 (VCAA).

2. Request that the Veteran submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940. All efforts to obtain such records must be documented in the claims file. If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

3. Obtain and associate with the claims file the Veteran's updated treatment records maintained by the VA Medical Center (VAMC) in Gainesville, Florida, including records from the Community Based Outpatient Clinic (CBOC) in St. Augustine, Florida, dated from October 2014 to the present, specifically including any record of the MRI noted or ordered during January 8, 2015, VA treatment. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

4. Contact the Veteran and provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records reflecting physical therapy and/or rehabilitation for his bilateral knee disability. Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from any private treatment provider, the claims file should be properly documented and the Veteran properly notified

5. After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his chondromalacia of the right and left knees. 

The examiner should note all relevant pathology and functional impairment; and all indicated tests, including x-rays, stability, and range-of-motion testing, should be conducted. Specifically, the examiner should report the range of motion of the right and left knee, in degrees. 

The examiner should note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right or left knee is used repeatedly. If there is no pain, no limitation of motion and/or no limitation of function, such facts should be noted in the report.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record. Specifically consider referral of the TDIIU claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b) (2104). If any action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

